DETAILED ACTION

This communication is in response to applicant’s 02/25/2021 amendment(s)/response(s) in the application of IWAI for “MTC-IWF ENTITY, PCRF ENTITY, AND COMMUNICATION METHOD” filed 07/01/2016.   The amendment/response to the claims has been entered.  No claims have been canceled.   Claim 28 has been added.  Claims 1, 5, 7-16, 18, 20, 24-28 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 12, 15-16, 18,  20, 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over SEED et al. (US 2015/0195671 A1), hereinafter SEED in view of  BARCLAY et al. (US 20140134996 A1), hereinafter BARCLAY. 
Regarding claim 1, SEED discloses a service entity (MTC-IWF 206 or 206, 402, see figures 2-4) comprising:
a transceiver configured to: 

forward the first parameter, in a second request, to the PCRF entity within the first network, wherein in response to receiving the second request, the PCRF entity generates a charging rule for the background communication based on the first parameter (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶  0072; the MTC-IWF may verify with the PCRF that a charging record,  ¶ 0125). 
SEED fails to disclose that the SCS is external to the network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 5, SEED inherently disclose a controller configured to select the PCRF entity (inherent feature: must have a controller to perform some level of proxying, filtering, translation, etc... see ¶ 0071). 

Regarding claim 18, SEED discloses wherein the PCRF entity is further configured to determine charging information for the background communication (the PCRF provides charging record, see ¶ 0125).

Regarding claim 24, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

Regarding claim 7, SEED discloses a method performed by a service entity (MTC-IWF 206 or 206, 402, see figures 2-4) comprising:
receiving, from s Service Capability Server (SCS), a first request for background communication (intended use), wherein the first request includes a first parameter indicating a value of a condition to be applied for the background communicationn (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The 
forwarding the first parameter, in a second request, to the PCRF entity within the first network, wherein in response to receiving the second request, the PCRF entity generates a charging rule for the background communication based on the first parameter (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶  0072; the MTC-IWF may verify with the PCRF that a charging record,   ¶ 0125). 
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by  SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 25, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

SEED discloses a non-transitory computer readable medium storing a program for causing a computer to perform a method performed by a service entity (MTC-IWF 206 or 206, 402, see figures 2-4), the method comprising:
receiving, from s Service Capability Server (SCS), a first request for background communication (intended use), wherein the first request includes a first parameter indicating a value of a condition to be applied for the background communication (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146…see ¶ 0072, 0074, 0125); and
forwarding the first parameter, in a second request, to the PCRF entity within the first network, wherein in response to receiving the second request, the PCRF entity generates a charging rule for the background communication based on the first parameter (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶  0072; the MTC-IWF may verify with the PCRF that a charging record,   ¶ 0125). 
SEED fails to disclose that the SCS is external to a network. 
BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by  SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding clam 9, SEED discloses a Policy and Charging Rules Function (PCRF) Entity (PCRF 212, see figures 2-3) comprising:
a transceiver configured to receive, from an entity (MTC-IWF 206, see figures 2-4), a first parameter in a second request, wherein the second request is sent by the entity based on a first request far background communication, wherein the first request is sent by a Server-Service Capability Server (SCS) of the first network, wherein the first request includes the first parameter and wherein the first parameter is forwarded to the PCRP entity by the entity in the second request  (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146…see ¶ 0072, 0074, 0125); and
 the MTC-IWF may verify with the PCRF that a charging record,   ¶ 0125). 
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 12, SEED discloses wherein the PCRF entity is further configured to determine charging information for the background communication (the PCRF provides charging record, see ¶ 0125).

Regarding claim 20, SEED discloses the PCRF entity is selected by the MTC-IWF (the PCRF 212 is selected by the MTC-IWF 206, see figure 2 and ¶ 0125). 

SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

	Regarding claim 15, SEED discloses a method performed by a Policy and Charging Rules Function (PCRF) entity (PCRF 212 see figures 2-4), the method comprising:
receiving, from an entity (MTC-IWF 206, see figures 2-4), a first parameter in a second request, wherein the second request is sent by the entity based on a first request far background communication, wherein the first request is sent by a Server-Service Capability Server (SCS) of the first network, wherein the first request includes the first parameter and wherein the first parameter is forwarded to the PCRP entity by the entity in the second request  (the Services Capability Server (SCS) 216 may use the Rx reference 214 to provide charging rules to the core network… the Rx reference point 214 may be routed directly through the MTC-IWF 206… MTC-IWF 1102 may verify with the PCRF that a charging record exists for the triggered application and may then trigger MTC WTRU. The triggered WTRU Smart Energy Thermostat Application or Applications may register to SCS at 1146…see ¶ 0072, 0074, 0125); and
determining, based on the first parameter, a parameter for the background communication after the first parameter in the second request is received by the transceiver (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶  0072; the MTC-IWF SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

Regarding claim 27, SEED discloses the first network is a Third Generation Partnership Project (3GPP) network (see ¶ 0072).

Regarding claim 16, SEED discloses a non-transitory computer readable medium storing a program for causing a computer to perform a method related to a Policy and Charging Rules function (PCRF) (PCRF 212, see figures 2-4), wherein  the method comprising:
receiving, from an entity (MTC-IWF 206, see figures 2-4), a first parameter indicating a value of a condition to be applied for a background communication in a second request, wherein the second request is sent by the entity based on a first request far background communication, wherein the first request is sent by a Server-Service Capability Server (SCS) of the first network, wherein the first request includes the first parameter and wherein the first parameter is forwarded to the PCRP entity by 
determining, based on the first parameter, a parameter for the background communication after the first parameter in the second request is received by the transceiver (the charging rules may be applied to services that may be offered by the SCS 216. The Rx reference point 214 may be routed directly through the MTC-IWF 206 and connected to the Discovery Server 200, for example, where the Discovery Server 200 is properly authenticated to access the PCRF 212, ¶  0072; the MTC-IWF may verify with the PCRF that a charging record,   ¶ 0125). 
SEED fails to disclose that the SCS is external to a network. 
In the same field of endeavor, BARCLAY discloses the CSC may be either internal or external to the PLMN network or part of the home subscriber server (HSS) (see ¶ 0019).
Therefore, it would have been obvious to having ordinary skill in the art at the time of invention was filed to incorporate BARCLAY’s teaching in the network taught by SEED in order to provide dynamically monitoring service to the third-party content providers. 

28  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SEED-BARCLAY as applied to claim 7 and further in view of KIM  (US 2015/0049610 A1), hereinafter KIM.
However, the combination of SEED-BARCLEY fails to explicitly disclose PCRF determines the maximum bitrate.
In the same field of endeavor, KIM discloses the group AMBR (Aggregate Maximum Bit Rate) may be received from a Mobile Management Entity (MME), preconfigured in the network node, or received from a Policy Charging Rules Function (PCRF) (see f 0015, 0150, 162, 0166, 0182, etc...).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate KIM’s teaching in the network taught by the combination of SEED-BARCLEY for managing Quality of Service (QoS) and, more particularly, Aggregate Maximum Bit Rate (AMBR) of an MTC group.
  
Claims 10-11, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SEED-BARCLAY as applied to claim 9 and further in view of HONG  (US 2015/0358240 A1).
Regarding claims 10-11, 13-14, the combination of SEED-BARCLAY fails to disclose the controller is further configured to control at least one of a Policy and Charging Enforcement Function (PCEF) node having a PCEF and a Traffic Detection Function (TDF) node having a TDF in order to apply quality of service to the background communication, the controller, in PCRF, is further configured to control a TDF node having a Traffic Detection Function (TDF) in order to apply quality of service to the 
In the same field of endeavor, HONG, discloses PCRF 110 determines a policy for a subscriber session and transmits the policy to one or more of the following: Policy and Charging Enforcement Function (PCEF) 145, Bearer Binding and Event Reporting Function (BBERF) 120 and TDF 130 (see ¶ 0007).  The PCEF 145 is included in a gateway 140. The PCEF 145 is a configuration provided by IP-Edge. The PCEF 145 performs a Quality of Service (QoS) function, a gating function, and a charging function according to a PCC rule received from the PCRF 110. When the PCEF 145 includes a function of the TDF 130, the PCEF 145 performs the QoS/gating function based on the Application Detection and Control (ADC) rule received from the PCRF 110 (see ¶ 0008).   And, the PCRF providing Detection and Control (ADC) rule to TDF 130 for detecting a specific packet/traffic flow related to the communication (see ¶s 0010, 0015, and 0016).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate HONG's teaching in the network/system taught by the combination of SEED-BARCLAY in order check permission for accessing the network and charging access fees according to the user's subscription. 
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 
generating a charging rules based on a first parameter.   SEED discloses PCRF stands for Policy Control and Charging Rules Function (see also ¶ 0067, 0071), where the PCRF is used to provide charging rules to the core network or network’s entities within the core network.  A Service Capability Server (SCS) 216 may use the Rx reference point 214 to charging rules to the core network, where the Rx reference point 214 is connected to the PCRF (see ¶ 0072, and figure 2); the discover server 500 may use a Gx’ reference point to allow the Discovery Server 500 to query the policy and charging control functions of the core network (see ¶ 0082); at 1040-1042, the MTC-IWF may use Gx’ interference to verify that a charging rule exist for this application (see ¶ 0120, and figure 10c); and the MTC-IWF 1102 may verify with PCRF that a charging record exists for triggered application and may then trigger MTC WTRU (see ¶ 0125).  Therefore, the functions of PCRF is to provide policy and charging rules within the serving network based on the parameter(s) provided by the requesting entities within the network.  Thus, SEED discloses the claimed subject matter of teaching of a PCRF generating a charging rules based on a first parameter provided from an SCS. 
	The examiner also respectfully disagrees with the applicant’s argument of the different between “providing” a charging rule vs “generates” a charging rule.   The claimed called for the “PCRF entity generate a charging rule.”  First, the instant claim is silent on the function of generated charging rule –thus BRI is applied to the claim interpretation (see MPEP 2111).  Second, it’s well known in the art that Policy Control and Charging Rules Function (PCRF) generates charging rule (how to charge or SEED teaches throughout the reference the PCRF provides/generates changing rule for the requesting entities within the network (see above).  Therefore, the terms “providing” a charging rule or “generates” the charging rule is appropriate to use interchangeably. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412